       Case 2:11-cv-04519-KPF Document 162 Filed 04/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERVIPRONTO DE EL SALVADOR,
S.A.,

                          Plaintiff,                 11 Civ. 4519 (KPF)
                   -v.-                                    ORDER
MCDONALD’S CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of several email communications from Plaintiff,

Servipronto de El Salvador S.A. (“Servipronto”), in the Spanish language, that

appear to discuss recent developments in El Salvador. In response to earlier

communications directly from Plaintiff, the Court explained that “[b]ecause

corporations are not permitted to proceed pro se, any communications with the

Court must still be filed by counsel of record[.]” (Dkt. #151).

      The Court observes the appearance of new counsel for Plaintiff, Mr.

Michael Darren Traub, dated November 28, 2018. (Dkt. #161). Plaintiff is

directed not to file additional communications directly with the Court, as this

violates the prohibition on pro se representation by corporations. Mr. Traub is

directed to confer with Defendant’s counsel and file a joint status letter

regarding any developments in the case since the last joint letter of the parties

dated February 14, 2018. (Dkt. #145). The parties are ORDERED to file this

joint letter on or before May 3, 2019.
     Case 2:11-cv-04519-KPF Document 162 Filed 04/03/19 Page 2 of 2



    SO ORDERED.

Dated: April 2, 2019
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
